Title: From James Madison to Benjamin Rush, 7 March 1790
From: Madison, James
To: Rush, Benjamin


Dear Sir
New York Mar: 7 1790
Altho’ your last favour of the 27 Ult: does not require any particular answer, I can not let this occasional correspondence drop, without thanking you for so interesting a supplement to your former remarks on the subject lately decided in the House of Representatives. It not only gives me pleasure, but strengthens my conviction, to find my sentiments ratified by those of enlightened and disinterested Judges. If we are to take for the criterion of truth the majority of suffrages, they ought to be gathered from those philosophical and patriotic citizens who cultivate their reason, apart from the scenes which distract its operations, and expose it to the influence of the passions. The advantage enjoyed by public bodies in the light struck out by the collision of arguments, is but too often overbalanced by the heat proceeding from the same source. Many other sources of involuntary error might be added. It is no reflection on Congs. to admit for one, the united voice of the place, where they may happen to deliberate. Nothing is more contagious than opinion, especially on questions, which being susceptible of very different glosses, beget in the mind a distrust of itself. It is extremely difficult also to avoid confounding the local with the public opinion, and to withold the respect due to the latter, from the fallacious specimens exhibited by the former. Without looking therefore beyond innocent causes of fallibility, I can retain all the sentiments which produced the late motion, notwithstanding the disproportion of numbers outvoting it, especially when I can fortify them with such reflections as your two favors have communicated. It seems indeed scarcely possible for me ever to be persuaded that there is not something radically immoral, and consequently impolitic, in suffering the rewards due for the most valuable of all considerations, the defence of liberty, to be transferred from the gallant earners of them, to that class of people who now take their places. It is equally inconceivable, if the New Constitution was really calculated “to attain more perfect justice” that an exposition can be right, which confirms and enforces the most flagrant injustice that ever took place under the old.
I must add my thanks for the little pamphlet inclosed in your last. I have been for a considerable time a firm believer in the doctrine which it exemplifies; and am not unapprized of the obligation which in common with other proselytes I am under to the lessons of your pen. With great respect I am Dear Sir Your mo: obedt. servant
Js. Madison Jr.
